Exhibit 10.6

 

 

BUSINESS LOAN AGREEMENT (ASSET BASED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower:

    

TOROTEL PRODUCTS, INC.

    

 

 

 

 

 

520 N Rogers Road

 

 

 

 

 

 

Olathe, KS 66062

 

 

 

 

 

 

 

 

 

 

 

Lender:

 

Commerce Bank, N.A.

 

 

 

 

 

 

Lenexa Banking Center

 

 

 

 

 

 

8700 Monrovia, Ste 206

 

 

 

 

 

 

Lenexa, KS 66215

 

 

 

 

 

 

 

 

 

 

 

Guarantor:

 

TOROTEL, INC.

 

 

 

 

 

 

520 N. Rogers Road

 

 

 

 

 

 

Olathe, KS 66062

 

 

 

 

 

 

 

 

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE.    For good and valuable
consideration Guarantor absolutely and uncondionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents. This 1s a guaranty of payment and performance and not of
collection so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remidies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness this
Guaranty or any other guaranty or the Indebtedness Guarantor will make any
payments to Lender or its order, on demand, in legal lender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents. Under this Guaranty
Guarantor's liability is unlimited and Guarantor's obligations are continuing.

 

INDEBTEDNESS.    The word “Indebtedness” as used in this Guaranty means all of
the principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys’·fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender. “Indebtedness” includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under
any interest rate protection agreements or foreign currency exchange agreements
or commodity price protection agreements, other obligations, and liabilities of
Borrower, and any present or future judgments against Borrower, future advances,
loans or transactions that renew, extend, modify, refinance, consolidate or
substitute these debts, liabilities and obligations whether: voluntarily or
involuntarily incurred; due or to become due by their terms or acceleration;
absolute or contingent; liquidated or unliquidated; determined or undetermined;
direct or indirect; primary or secondary in nature or arising from a guaranty or
surety; secured or unsecured; joint or several or joint and several; evidenced
by a negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and  originated then reduced or
extinguished and then afterwards increased or reinstated. However,
“Indebtedness” shall not include any liabilities and obligations under any
agreement regulated as a “swap” by the Commodity Exchange Act, as amended,
unless otherwise agreed in writing.

If Lender presently holds one or more guaranties, or hereafter receives
additional guarantees from Guarantor, Lender’s rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor’s
liability will be Guarantor’s aggregate liability under the terms or this
Guaranty and any such other unterminated guaranties

 

CONTINUING GUARANTY.    THIS IS A “CONTINUING GUARANTY” UNDER WHICH  GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ASQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR’S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.

 

DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice of revocation
shall have been fully and finally paid and satisfied and all of Guarantor’s
other obligations under this Guarantee shall have been performed in full. If
Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing.
Guarantor’s written notice of revocation must be mailed to Lender, by certified
mail, at



--------------------------------------------------------------------------------

 



Lender’s address listed above or such other place as Lender may designate in
writing.  Written revocation of this Guaranty will apply only to new
Indebtedness created after actual receipt by Lender of Guarantor’s written
revocation.  For this purpose and without limitation, the term “new
Indebtedness” does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or not due and which later
becomes absolute, liquidated, determined or due.  For this purpose and without
limitation, “new Indebtedness” does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness. This Guaranty shall bind Guarantor’s
estate as to the Indebtedness created both before and after Guarantor’s death or
incapacity, regardless of Lender’s actual notice of Guarantor’s death. Subject
to the foregoing, Guarantor’s executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect. Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty. It is anticipated that fluctuations
may occur in the aggregate amount of the Indebtedness covered by this Guaranty,
and Guarantor specifically acknowledges and agrees that reductions in the amount
of Indebtedness, even to zero dollars ($0.00), shall not constitute a
termination of this Guaranty. This Guaranty is binding upon Guarantor and
Guarantor’s heirs, successors and assigns so long as any of the Indebtedness
remains unpaid and even though the Indebtedness may from time to time be zero
dollars ($0.00).

 

GUARANTOR’S AUTHORIZATION TO LENDER.    Guarantor authorizes Lender, either
before or after any revocation hereof,  without notice or demand and without
lessening Guarantor's liability under this Guaranty, from time to
time: (A) prior to revocation as set forth above, to make one or more additional
secured or unsecured loans to Borrower, to lease equipment or other goods to
Borrower, or otherwise to extend additional credit to Borrower; (B) to alter,
compromise, renew, extend, accelerate, or otherwise change one or more times the
time for payment or other terms of the Indebtedness or any part of the
Indebtedness, including increases and decreases of the rate of interest on the
Indebtedness; extensions may be repeated and may be for longer than the original
loan term; (C) to take and hold security for the payment of or without the
substantiation of new collateral; (D) to release, substitute, agree not to sue,
or deal with any one or more of Borrower’s sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; (E) to determine
how, when and what application of payments and credits shall be made on the
Indebtedness; (F) to apply such security and direct the order or manner of sale
thereof, including without limitation, any nonjudicial sale permitted by the
terms of the controlling security agreement or deed of trust, as Lender in its
discretion may determine; (G) to sell, transfer, assign or grant participants in
all or any part of the Indebtedness; and (H) to assign or transfer this Guaranty
in whole or in part.

 

GUARANTOR’S REPRESENTATIONS AND WARRANTIES.    Guarantor represents and warrants
to Lender that (A) no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower’s request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into
this Guaranty;  (D) the provisions of this Guaranty do not conflict with or
result in a default under any agreement or other instrument binding upon
Guarantor and do not result in a violation of any law, regulation, court decree
or order applicable to Guarantor; (E) upon Lender’s request, Guarantor will
provide to Lender financial and credit information in form acceptable to Lender,
and all such financial information which currently has been, and all future
financial information which will be provided to Lender is and will be true and
correct in all material respects and fairly present Guarantor’s financial
condition since the date of the most recent financial statements provided to
Lender and no event has occurred which may materially adversely affect
Guarantor’s financial condition; (H) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Guarantor is pending or threatened; (I) Lender has made no
representation to Guarantor as to the creditworthiness of Borrower; and (J)
Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower’s financial condition. Guarantor
agrees to keep adequately informed from such means of any facts, events, or
circumstances which might in any way affect Guarantor’s risks under this
Guaranty, and Guarantor further agrees that, absent a request for information,
Lender shall have no obligation to disclose to Guarantor any information or
documents acquired by Lender in the course of its relationship with Borrower.

 

GUARANTOR’S FINANCIAL STATEMENTS.  Guarantor agrees to furnish Lender with the
following:

Annual Statements.  As soon as available, but in no event later than
one-hundred-twenty (120) days after the end of each fiscal year, Guarantor’s
balance sheet and income statement for the year ended, audited by a certified
public accountant satisfactory to Lender.

Interim Statements.  As soon as available, but in no event later than 45 days
after the end or each fiscal quarter, Guarantor's balance sheet and profit and
loss statement for the period ended, prepared by Guarantor.

Additional Requirements.  EBITDA to Fixed Charge Coverage Ratio.  Maintain a
ratio of EBITDA to Fixed Charges in excess of 1.10 to 1.00.

“Fixed Charge Coverage Ratio” means (a) EBITDA divided by (b) Fixed Charges.

“EBITDA” means, for the period in question the sum of (a) the after tax net
income during such period, plus (b) to the extent deducted in determining such
net income, the sum of (i) interest expense during such period the interest
portion of all capitalized lease expense, plus (ii) all provisions for any
Federal, state, local and/or foreign income, value added and similar taxes made
during such period (whether paid or deferred), plus (iii) all depreciation and
amortization expenses during such period, plus (iv) any extraordinary losses
during such period, plus (v) any losses from the sale or other disposition of
property other than in the ordinary course of business during such period, minus
(c) to the extent added in determining such net income, the sum of (i) any
extraordinary gains during such period plus (ii) any gains from the sale or
other disposition of property other than in the ordinary



--------------------------------------------------------------------------------

 



course of business during such period, all determined on a consolidated basis
and in accordance with GAAP.

“Fixed Charges” means, for the period in question, the sum of (a) the aggregate
amount of all principal payments required to be made on all Funded Debt during
such period (but excluding principal payments on revolving lines of credit),
plus (b) interest expense during such period plus (c) all provisions for any
Federal, state, local and/or foreign income taxes incurred during such period
(whether paid or deferred), plus (d) all dividends or distributions paid on or
with respect to any of its capital stock or membership, partnership or other
ownership interests during such period, all determined on a consolidated basis
and in accordance with GAAP.

“Funded Debt” means, as of the date of determination thereof, the sum of (a) all
indebtedness for borrowed money or which has been incurred in connection with
the purchase or other acquisition of property (other than unsecured trade
accounts payable incurred in the ordinary course of business), plus (b) all
obligations under or in respect of capital leases plus (c) all contingent
reimbursement obligations with respect to the aggregate undrawn face amount of
all letters of credit together with all unreimbursed drawings with respect
thereto, plus (d) all guarantees of Funded Debt of others, all determined on a
consolidated basis and in accordance with GAAP.

This coverage ratio will be evaluated as of each four (4) consecutive fiscal
quarter period of Borrower commencing with the four (4) consecutive fiscal
quarter period of Borrower ending next after the date of this Agreement

Tangible Net Worth: Guarantor shall maintain at all times a minimum Tangible Net
Worth of not less than $4,500,000.00 commencing with the date of this Agreement

“Tangible Net Worth” means Guarantor’s total assets excluding all intangible
assets (i.e., goodwill, trademarks, patents, copyrights, organizational expense,
and similar intangible items, but including leaseholds and leasehold
improvements) less total debt, determined in accordance with GAAP.

 

All financial reports required to be provided under this Guaranty shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Guarantor as being true and correct.

 

GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower; (B) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E) to pursue
any other remedy within Lender’s power; or (F) to commit any act or omission of
any kind, or at any time, with respect to any matter whatsoever.

Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A) any “one action” or “anti-deficiency” law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender’s commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B) any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor’s subrogation rights or Guarantor’s rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C) any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower’s liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D) any right to claim discharge
of the Indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E) any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable stature of limitations; or
(F) any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness. If payment is made by Borrower to
Borrower’s trustee in bankruptcy or to any similar person under any federal or
state bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.

 

GUARANTOR’S UNDERST ANDING WITH RESPECT TO WAIVERS.    Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor’s full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Guarantor authorizes Lender, to the
extent permitted by applicable law, to hold these funds if there is a default,
and Lender may apply the funds in these accounts to pay what Guarantor owes
under the terms of this Guaranty.

 

 





--------------------------------------------------------------------------------

 



SUBORDINATION OF BORROWER’S DEBTS TO GUARANTOR.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against Borrower.
In the event of insolvency and consequent liquidation of the assets of Borrower,
through bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
the claims of both Lender and Guarantor shall be paid to Lender and shall be
first applied by Lender to the Indebtedness. Guarantor does hereby assign to
Lender all claims which it may have or acquire against Borrower or against any
assignee or trustee in bankruptcy of Borrower, provided however, that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Indebtedness. If Lender so requests, any notes or
credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to Lender. Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to file financing
statements and continuation statements and to execute documents and to take such
aother actions as Lender deems necessary or appropriate to perfect, preserve and
enforce its rights under this Guaranty

 

ELECTRONIC RECORDS.  The undersigned agrees that this document and all paper
records related to the transaction with which this document is a part and
whether or not the paper records were submitted in advance of, contemporaneously
with or subsequent to, the execution of this document may, at the option of the
Lender, be converted by any digital or electronic method or process to an
electronic record or subsequently further converted or migrated to another
electronic record format or electronic storage medium. The undersigned further
agrees that upon conversion to an electronic record as authorized herein such
electronic record shall be the record of the transaction and the electronic
record shall have the same legal force and effect as the paper documents from
which it was converted. The undersigned further agrees that a printed or
digitally reproduced copy of the electronic record shall be given the same legal
force and effect as a signed writing. In addition, the undersigned authorizes
and agrees to destruction of the paper documents by the Lender upon conversion
of the paper documents to a digital or electronic record.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Guaranty:

Amendments.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties to be
charged or bound by the alteration or amendment.

Attorneys’ Fees; Expenses.    Lender may hire or pay someone else to help
enforce this Guaranty, and Guarantor shall pay the costs and expenses of such
enforcement. Costs and expenses include all reasonable costs incurred in the
collection of the Indebtedness, including but not limited to, court costs,
attorneys’ fees and collection agency fees, except that such costs of collection
shall not include recovery of both attorneys’ fees and collection agency fees.

Caption Headings.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.

Governing Law.  This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Kansas without regard to its conflicts of law provisions.

Integration.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor’s attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor’s intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender’s
attorneys’ fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.

Interpretation.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor; the words “Borrower” and
“Guarantor” respectively shall mean all and any one or more of them. The words
“Guarantor,” “Borrower,” and “Lender” include the heirs, successors, assigns,
and transferees of each of them. If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty is not valid or should not be enforced, that
fact by itself will not mean that the rest of this Guaranty will not be valid or
enforced. Therefore, a court will enforce the rest of the provisions of this
Guaranty even if a provision of this Guaranty may be found to be invalid or
unenforceable. If any one or more of Borrower or Guarantor are corporations,
partnerships, limited liability companies, or similar entities, it is not
necessarily for Lender to inquire into the powers of Borrower or Guarantor or of
the officers, directors, partners, managers, or other agents acting or
purporting to act on their behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guarantees under
this Guaranty.

Notices.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually received by telefacsimile (unless otherwise required by law), when
deposited with a nationally recognized overnight courier, or, if mailed, when
deposited in the United States mail, as first class, certified or registered
mail postage prepaid, directed to the addresses shown near the beginning of this
Guaranty. All renovation notices by Guarantor shall be in writing and shall be
effective upon delivery to Lender as provided in the section of this Guaranty
entitled “DURATION OF GUARANTY.” Any party may change its address for notices
under this Guaranty by giving formal written notice to the other parties,
specifying that the purpose of the notice is to change the party’s address.  For
notice purposes, Guarantor agrees to keep Lender informed at all times of
Guarantor’s current address. Unless otherwise provided or required by law, if
there is more than one Guarantor, any notice given by Lender to any Guarantor is
deemed to be notice given to all Guarantors.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing signed by Lender. No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver



--------------------------------------------------------------------------------

 



of such right or any other right. A waiver by Lender of a provision of this
Guaranty shall not prejudice or constitute a waiver of Lender’s right otherwise
to demand strict compliance with that provision or any other provision of this
Guaranty. No prior waiver by Lender, nor any course of dealing between Lender
and Guarantor, shall constitute a waiver of any of Lender’s rights or of any of
Guarantor’s obligations as to any future transactions. Whenever the consent of
Lender is required under this Guaranty, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Successors and Assigns.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor’s interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

Waive Jury.   Lender and Guarantor hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code.

Borrower.  The word “Borrower” means TOROTEL PRODUCTS, INC. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

GAAP.  The word “GAAP” means generally accepted accounting principles.

Guarantor.  The word “Guarantor” means everyone signing this Guaranty, including
without limitation TOROTEL, INC. and in each case any signer’s successors and
assigns.

Guaranty.  The word “Guaranty” means this guaranty from Guarantor to Lender.

Indebtedness.  The word “Indebtedness” means Borrower’s indebtedness to Lender
as more particularly described in this Guaranty.

Lender.  The word “Lender” means Commerce Bank, its successors and assigns.

Note.  The word “Note” means and includes without limitation all of Borrower’s
promissory notes and/or credit agreements evidencing Borrower’s loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guarantees,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

 

 

 

Guarantor’s Initials

    

NO ORAL AGREEMENTS. This written agreement is the final expression of the
agreement between Lender and Borrower and may not be contradicted by evidence of
any prior oral agreement or of a contemporaneous oral agreement between Lender
and Guarantor.

 

 

 

 

 

NONSTANDARD TERMS. The following space contains all nonstandard terms, including
all previous oral agreements, if any, between Lender and Guarantor:

 

 

 

Lender’s Initials

 

 

 

 

 

 

 

By initialing the boxes to the left, Lender and Guarantor affirm that no
unwritten oral agreement exists between them.

 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED “DURATION OF GUARANTY”. NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY
IS DATED OCTOBER 20, 2017.

 

GUARANTOR:

 

 

 

 

 

 

 

TOROTEL, INC.

 

 

 

 

 

 

 

By:

 /S/

 

By:

 /S/

 

Dale H. Sizemore, Jr, CEO and President of TOROTEL, INC.

 

 

Heath Hancock, CFO and Assistant Secretary of TOROTEL, INC.

 



--------------------------------------------------------------------------------